DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 PCT/US2018/047175 filed 08/21/2018

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “Disclosed herein…” (line 1) which can be implied and therefore should be omitted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #108 of Figure 1 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and more particularly a process of which can be performed in the human mind without significantly more. The claim(s) recite(s) “A method…” with the steps of “receiving…” “creating…” and “dividing…” of which are simply generic concepts of which again can be construed simply as an abstract idea performed in solely one’s mind. This judicial exception is not integrated into a practical application because the claims simply recite generic processing steps without any tie to any sort of actual processing device/circuit/unit/apparatus/etc.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed steps do not recite anything other than 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed terminology of a "machine-readable medium" as recited in claim 14 is defined in the specification of the instant application such that it does clearly suggest to one of ordinary skill in the art that, by a lack of explicit definition of the term, such a “machine-readable medium” could be one of signals, or other forms of propagation and transmission media which fail to be an appropriate manufacture under 35 U.S.C. 101 in the context of computer-related inventions and therefore requires this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa (U.S. Publication 2007/0146753).
In reference to claim 1, Nishikawa discloses a method (see paragraph 2 wherein Nishikawa discloses an image processing apparatus and a table creation method.), comprising:
receiving color data (see paragraph 29 and Figure 2 wherein Nishikawa discloses the image processing apparatus implemented via a computer system receiving an image signal and allowing for the image signal to be displayed on a display or printed on a printer.  Note, it is clear that the image signal of Nishikawa at least inherently comprises “color data.”);
creating an initial surface corresponding to the color data in a color space (see paragraphs 35-36, 49 and #S401-402 of Figure 4 wherein Nishikawa discloses the color table creation method to firstly, for a defined cube of RGB signals (e.g. image signal), divide the cube into two triangular prisms each of which at least inherently comprise multiple surfaces.);
dividing the initial surface into first patches (see paragraphs 38, 49 and #S403 of Figure 4 wherein Nishikawa then discloses for each prism, triangles at the surface of the triangular prism and an inner triangle in parallel with the upper and bottom surface, for example, are defined.); and
dividing a first one of the first patches into second patches based on a topology of a second one of the first patches (see paragraphs 39-43, 48 and #404-405 of Figures 4 and 7 wherein Nishikawa discloses performing interpolation within each triangle to determine lattice point data for points inside each triangle and then performing triangle formation derivation processes using such lattice points defining triangles using such lattice points which again are within the already divided triangles.  Note, the Examiner interprets the derived triangles using 
	In reference to claim 2, Nishikawa discloses all of the claim limitations as applied to claim 1 above.  Nishikawa discloses determining lattice point data which explicitly includes vertex data and more particularly, in one example, begins at a vertex A (e.g. initial vertex) (see paragraph 41 and Figure 7).
In reference to claim 3, Nishikawa discloses all of the claim limitations as applied to claim 1 above.  Nishikawa discloses performing interpolation within each triangle to determine lattice point data for points inside each triangle and then performing triangle formation derivation processes using such lattice points defining triangles using such lattice points which again are within the already divided triangles (see paragraphs 39-43 and 48).  Nishikawa further discloses the lattice points determined from a starting vertex to one side of a triangle, such a triangle neighboring other triangles inherently and thus at least inherently being “based upon” such neighboring triangles (further see Figures 5B, 6-7). 
In reference to claim 11, Nishikawa discloses all of the claim limitations as applied to claim 1 above.  Nishikawa discloses the image processing apparatus implemented via a computer system receiving an image signal and allowing for the image signal to be displayed on a display or printed on a printer (see paragraph 29 and Figure 2).
In reference to claim 13, Nishikawa discloses all of the claim limitations as applied to claim 1 above.  Since Nishikawa dividing the RGB cube into triangular prisms, forming basic triangles from each prism and forming derived triangles from interpolated lattices within the basic triangles (as see in the rejection of claim 1 above), the Examiner interprets Nishikawa to 
In reference to claim 14, Nishikawa discloses a machine-readable medium, comprising instructions that, if executed by a processor (see paragraphs 2, 32 and Figures 2-3 wherein Nishikawa discloses an image processing apparatus and a table creation method.  Nishikawa discloses the computer system comprising a CPU, ROM and RAM for storing programs and temporary data that is used when the CPU executes the programs for performing the table creation process.), cause the processor to:
receive color data including initial vertices in a first color space (see paragraphs 29, 35 and Figures 2, 5 wherein Nishikawa discloses the image processing apparatus implemented via the computer system receiving an image signal and allowing for the image signal to be displayed on a display or printed on a printer.  Nishikawa discloses the image signal data defined by a cube of RGB signals, the cube inherently comprising “vertices” in the color space/cube.);
create an initial surface corresponding to the color data in a second color space, the initial surface subdivided into first patches according to a triangulation scheme performed on the initial vertices (see paragraphs 35-36, 49 and #S401-402 of Figures 4, 6A-6B wherein Nishikawa discloses the color table creation method to firstly, for a defined cube of RGB signals (e.g. image signal), divide the cube into two triangular prisms each of which at least inherently comprise multiple surfaces.  Since Nishikawa dividing the RGB cube into triangular prisms, the Examiner interprets Nishikawa to therefore at least inherently perform a “triangulation scheme” taking a broad yet still reasonable interpretation of such a claimed term.);
for each edge of the first patches, determining a respective new vertex associated based on positions of a subset of initial vertices that are closest to the respective edge, thereby 
performing a triangulation scheme on a set of vertices comprising the new vertices and the initial vertices, thereby dividing the first patches into second patches (see paragraphs 39-43, 48 and #404-405 of Figures 4 and 7 wherein Nishikawa discloses performing interpolation within each triangle to determine lattice point data for points inside each triangle and then performing triangle formation derivation processes using such lattice points defining triangles using such lattice points which again are within the already divided triangles.  Note, the Examiner interprets the derived triangles using lattice points that are “within” the prism divided triangles, equivalent to dividing “first patches into second patches” as claimed.  Lastly, since Nishikawa dividing the RGB cube into triangular prisms, forming basic triangles from each prism and forming derived triangles from interpolated lattices within the basic triangles, the Examiner interprets Nishikawa to therefore at least inherently perform a “triangulation scheme” taking a broad yet still reasonable interpretation of such a claimed term.).
In reference to claim 15, claim 15 is similar in scope to claim 14 and is therefore rejected under like rationale.  In addition, claim 15 recites a “system” of the invention further comprising “a storage device to store and provide…” and a computing device to receive and perform triangulation…”  Nishikawa discloses the image processing apparatus comprising a computer .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (U.S. Publication 2007/0146753).
In reference to claim 12, Nishikawa discloses all of the claim limitations as applied to claim 1 above.  Nishikawa discloses the color table creation method to start with a defined cube of RGB signals (e.g. image signal) (see paragraphs 35-36, 49 and #S401-402 of Figure 4).  Although Nishikawa does disclose the further triangle processing occurring in a CMY derived color space (see at least paragraph 5 and Figures 5-6), Nishikawa does not explicitly disclose utilizing the L*a*b* color space to produce the triangles therein.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to utilize a multitude of different color spaces to perform the color table creation techniques of Nishikawa including the 

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ohsawa et al. (U.S. Patent 6,633,302)
Ohsawa et al. discloses a color reproduction system capable of displaying a color image of four or more primary colors and associated color conversion techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/17/22